Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Feng Shan on 5/26/2022.

The application has been amended as follows: 
	In claim 1, please replace [(3-glycidoxy-propyl)trimethoxysilane] with                            

--(3-glycidoxypropyl)trimethoxysilane--.

	In claim 2, please replace [(3-glycidoxy-propyl)trimethoxysilane] with                            

--(3-glycidoxypropyl)trimethoxysilane--.

	In claim 2, please remove [were obtained] directly after “to obtain aramid fiber bundles 

with double-layered coatings of carbon nanotubes and silver nanoparticles”.

	In claim 4, please replace [and-(3-glycidoxy-propyl)trimethoxysilane] with                            

--and (3-glycidoxypropyl)trimethoxysilane--.

	In claim 6, please insert --and-- directly before “the carbon nanotubes include”.

	In claim 8, please replace [The aramid] with --Aramid--.
	In claim 9, please replace [The aramid] with --Aramid--.

	In claim 12, please replace [and-(3-glycidoxy-propyl)trimethoxysilane] with                            

--and (3-glycidoxypropyl)trimethoxysilane--.

In claim 14, please insert --and-- directly before “the carbon nanotubes include”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the combination of steps to form polydopamine coated bundles, then coating those as claimed to form double-layered coatings of silver nanoparticles and carbon nanotubes. Therefore, claims 1 and 2 are allowed. Claims 3, 4, 6, 7, 11, 12 and 14 depend from claim 1 or 2 and are allowable for the same reasons. Claims 8 and 9 are drawn to products prepared by the methods of claims 1 and 2. Note that the specific manner in which these products are made will dictate their properties. Furthermore, the prior art fails to teach a similar product or a product made using the process as claimed. Therefore, claims 8 and 9 are allowable for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 1-4, 6-9, 11, 12 and 14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
May 26, 2022Primary Examiner, Art Unit 1717